         Case 1:20-cv-05330-MKV Document 13 Filed 12/17/20 Page 1 of 1



                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 STEPHANIA RUIZ GUEVARA,                                               DATE FILED: 12/17/2020
                            Plaintiff,
                                                                1:20-cv-05330 (MKV)
                    -against-
                                                                    ORDER OF
                                                                    DISMISSAL
 GOODNIGHT GROUP LLC, ET AL.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on July 10, 2020 [ECF #1]. Certain executed

summonses were filed on the docket on November 16, 2020 reflecting that Defendants’

responses to the complaint were due October 8, 2020 [ECF #10-12]. No responses were filed,

and Plaintiff has not prosecuted this case to date. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by January 15, 2021. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

SO ORDERED.



                                                      _________________________________
Date: December 17, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
